Citation Nr: 1504872	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-41 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating in excess of 40 percent for invertebral disc  syndrome.

3. Whether new and material evidence has been submitted to reopen service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Veteran has since relocated to the state of Georgia. 

In the April 2008 rating decision from which this appeal arises, in part, the RO denied a claim for an increased (compensable) rating for a left great toe disability. The Veteran filed a Notice of Disagreement regarding that denial and the RO subsequently issued an August 2009 Statement of the Case. In October 2009, the Veteran filed a Substantive Appeal to the Board (Form 9), indicating that he wished to appeal only the issues listed on the Form 9, specifically the claims involving intervertebral disc syndrome and bilateral hearing loss. The Veteran did not subsequently a timely Form 9 regarding the issue of an increased rating for a left great toe disability. Therefore, that issue is no longer in appellate status and is not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

The Atlanta RO should contact the Veteran and schedule a Board videoconference hearing. A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




